Title: Horatio G. Spafford to Thomas Jefferson, 2 August 1813
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Hond & Esteemed Friend— Albany, 8 mo (NY.,) 8 Mo. 2, 1813.
          My Gazetteer of the State of New York being nearly out of press, I seize an occasion which my ardent wishes afford, p to present my respects, & enquire how I can forward thee a copy, without too great expense.
          Pardon me, my venerable friend, should the truth seem like folly; for, on this occasion, I can hardly refrain from tears.
          Addressing one of the venerable Fathers of our Republic, & one whom I had ardently hoped to see; that Father far advanced in the vale of years, & my prospect reduced to a faintest hope—my hand trembles as if extended for a parting blessing:—& I can only say how sincerely I desire that boon. I am a boy of the Revolution—& still more & more is my wonder & admiration excited, when I Survey the difficulties & atchievements of that period, with the aids that my pursuits procure: for I am now writing a History of this State, which embraces that period. If I mourn the memory of these worthies, generally, who conducted the Bark of State in such times, why  may I not indulge the desire of my heart to see as many as may be, of the few who still survive? I pray thee to let me recieve from thee an occasional remembrance, & none of the Sons of our glorious Republic shall  retain more lasting & grateful affection. Devoted to the records of remembrance in the past & present history of our country, I should feel all the value & importance of thy good-will.
          Of thy former Letter, I have made a due use in preparing for a second edition of my Geography.
          With sentiments of the highest esteem, I remain thy friend,Horatio G. Spafford.
        